Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9, 11, 14-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2,091,711 A in view of Matychenkov et al, for the reasons of record. Applicant’s argument, that Matychenkov et al disclose that the amount of alkali added is intentionally made to be less than the stoichiometric amount necessary to dissolve all silica and to convert all humic acid, is not convincing, since Paragraph [0046] of Matychenkov et al would constitute a negative teaching as to the use of an amount of the alkaline solution being of a sufficient pH so that, after the step of separating the leachate from the solid residue, the leachate has a pH of 11 or greater. It is well-settled that negative teachings co0nstitute teachings upon which a case of prima facie obviousness may be based. In any event, GB 2,091,711 A discloses on page 2, lines 19 and 20 that a silica-rich fertilizer is produced by reacting diatomaceous earth with potassium carbonate or caustic potash. One of ordinary skill in the art would appreciate from such disclosure of GB 2,091,711 A that the amount of potassium carbonate or caustic potash could be stoichiometric, sub-stoichiometric or in excess of the stoichiometric amount. There is no evidence on record of unexpected results which would emanate from the use of an excess of the potassium carbonate or caustic potash, as opposed to a stoichiometric or sub-stoichiometric amount.  Matychenkov et al disclose inn Paragraph [0046] that the initial pH of the suspension may be as high as 13. It would not be unexpected from such disclosure that the leachate would have a pH of 11 or greater after the step of separating the leachate from the solid residue. Applicant’s argument, that the claims have been amended to clarify that the step of leaching the inorganic amorphous silica bearing material with the alkaline solution is conducted at a temperature of from ambient to 95C, is not convincing. The processes of Matychenkov et al and GB 2,091,711 A were presumably conducted at ambient temperature, since there is no indication that a temperature other than ambient was employed. Regarding claim 4, it would be obvious to employ a leaching temperature of 50C to 70C in the process of GB 2,091,711 A, since Matychenkov et al disclose an incubation temperature of 50-70C in Paragraph [0051].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736